      Case 1:20-cv-03895-AT-CCB Document 1 Filed 09/21/20 Page 1 of 12




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

Leslie Ellis,                               )
                                            )
       Plaintiff,                           )       Civil Action File No.:
                                            )
v.                                          )
                                            )
Southwest Credit Systems, LP,               )       COMPLAINT WITH
                                            )      JURY TRIAL DEMAND
       Defendant.                           )
                                            )

                           PRELIMINARY STATEMENT

      This action for damages is based upon the Defendant’s overt and intentional,

unlawful conduct in the furtherance of its efforts to collect a consumer debt. The

Defendant’s conduct is in violation of the Fair Debt Collection Practices Act

(FDCPA), 15 U.S.C. 1692 et seq. and for violations of the Georgia Fair Business

Practices Act (GFBPA), O.C.G.A. 10-1-390 et seq.

                                      PARTIES

      1.     Plaintiff, Leslie Ellis, is a natural person who resides in Gwinnett

County, Georgia.




                                        1
      Case 1:20-cv-03895-AT-CCB Document 1 Filed 09/21/20 Page 2 of 12




      2.      Defendant, Southwest Credit Systems, LP, is a limited partnership

formed under the laws of the State of Texas and not registered to do business in

Georgia.

      3.      Defendant Southwest may be served with process via its registered

agent, Jeff A. Hurt, at 4120 International Parkway, Suite 1100, Carrollton, Texas

75007-1958.

                              JURISDICTION AND VENUE

      4.      This Court has federal question jurisdiction over Plaintiff’s Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., claims pursuant to

28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d). This Court has supplemental

jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

      5.      This Court has personal jurisdiction over Defendant because, inter alia,

Defendants frequently and routinely conducts business in the State of Georgia,

including the conduct complained of herein.

      6.      Pursuant to 28 U.S.C. § 1391, venue is proper in the Northern District

of Georgia because a substantial part of the events or omissions giving rise to the

claims occurred in this district.

      7.      Pursuant to LR 3.1B(3), venue is proper in the Atlanta Division because

the events occurred in Gwinnett County which is in the Atlanta Division.

                                          2
      Case 1:20-cv-03895-AT-CCB Document 1 Filed 09/21/20 Page 3 of 12




                            FACTUAL ALLEGATIONS

      8.     Plaintiff is allegedly obligated to pay a consumer debt arising out of an

auto service from 2014 and is therefore, a “consumer”, as that term is defined by 15

U.S.C. § 1692a(3).

      9.     Defendant is a collection agency specializing in the collection of

consumer debt.

      10.    Defendant uses interstate commerce and/or mail in its business in the

collection of consumer debts.

      11.    Defendant manages, and collects upon, thousands of consumer debt

accounts annually.

      12.    Defendant is, therefore, a “debt collector” as that term is defined by 15

U.S.C. § 1692a(6).

      13.    Plaintiff had fallen behind on some of her bills and was attempting to

get her financial affairs in order to get out of debt and raise her credit score.

      14.    Defendant had placed negative account information on Plaintiff’s credit

report.

      15.    In May of 2020, Plaintiff called Defendant in an attempt to collect

information so that she could prioritize making payments on her bills.




                                            3
       Case 1:20-cv-03895-AT-CCB Document 1 Filed 09/21/20 Page 4 of 12




       16.     When Plaintiff identified herself on the phone call, the Defendant’s

representative told Plaintiff the account was for a AAA bill that became delinquent

in 2014.

       17.     During the call, Plaintiff asked Defendant what would happen if she

could not pay the debt.

       18.     Defendant told Plaintiff, “well, it just stays right on your credit report

and then it’s possible that it will be taken off and then put back on to affect it again

later on.”

       19.     Later during the phone call Plaintiff asked if the account would come

off her credit report if she paid it in full.

       20.     Defendant stated that they do not remove accounts from credit reports.

       21.     Credit reporting by the Defendant is governed by the Fair Credit

Reporting Act, 15 U.S.C. § 1681 et seq. (the FCRA).

       22.      The FCRA mandates that consumer credit information may be

reported for only seven (7) years from the date of first delinquency. 15 U.S.C. §

1681c(a)(4).

       23.     Defendant’s statement that the account would never be removed

Plaintiff’s credit report and that Defendant may put it back on in the future was a




                                                4
         Case 1:20-cv-03895-AT-CCB Document 1 Filed 09/21/20 Page 5 of 12




false, deceptive, and misleading communication which implied that the account

would stay longer than the seven years allowed by the FCRA.

         24.   Defendant’s statement was a threat to report credit information longer

than the seven years allowed by the FCRA.

         25.   Plaintiff suffered anxiety and worry that the debt would stay on her

credit report forever and that she would never be able to get her financial affairs in

order.

         26.   Plaintiff suffered uncompensated time and expense to seek legal

counsel about the misinformation provided by Defendant.

         27.   Plaintiff suffered anxiety and worry and uncompensated time and

expense to meet with counsel as a direct and proximate result of Defendant’s actions.

                                INJURIES-IN-FACT

         28.   The FDCPA provides consumers with “statutorily-created rights to be

free from ‘being subjected to false, deceptive, unfair, or unconscionable means to

collect a debt.’” McCamis v. Servis One, Inc., No. 8:16-CV-1130-T-30AEP, 2016

U.S. Dist. LEXIS 99492 (M.D. Fla. July 29, 2016); Church v. Accretive Health, Inc.,

654 Fed. Appx. 990, 2016 U.S. App. LEXIS 12414, 2016 WL 3611543 (11th Cir.

2016).




                                          5
      Case 1:20-cv-03895-AT-CCB Document 1 Filed 09/21/20 Page 6 of 12




      29.    An injury-in-fact sufficient to satisfy Article III standing requirements

“may exist solely by virtue of statutes creating legal rights, the invasion of which

creates standing.” Church, at 993, quoting Havens Realty Corp. v. Coleman, 455

U.S. 363, 373, 102 S. Ct. 1114, 71 L. Ed. 2d 214 (1982).

      30.    Violation of statutory rights are not a “hypothetical or uncertain” injury,

but one “that Congress has elevated to the status of a legally cognizable injury

through the FDCPA.” McCamis, at 4, citing Church, at 3.

      31.    Defendant is subjecting Plaintiff to false, deceptive, unfair, and

unconscionable means to collect the debt.

      32.    Defendants acts and omissions caused particularized harm to the

Plaintiff in that she has suffered worry and anxiety and took time to discuss her debt

with counsel in response to the false statements.

      33.    Accordingly, through the suffering of actual damages and a violation

of Plaintiffs’ statutorily created rights under the FDCPA, Plaintiffs have suffered an

injury-in-fact sufficient to establish Article III standing

                                     DAMAGES

      34.    As a result of the Defendant’s actions and/or omissions, Plaintiff has

suffered actual damages, including but not limited to the following:




                                            6
       Case 1:20-cv-03895-AT-CCB Document 1 Filed 09/21/20 Page 7 of 12




       a.)   Being subjected to false, deceptive, unfair, and unconscionable debt

collection practices;

       b.)   Uncompensated time expended away from work and/or activities of

daily living, to confer with counsel regarding the Defendant's collection efforts;

and,

       c.)   Anxiety and worry due to concerns about how long this debt would

stay on her credit report.

                              CAUSES OF ACTION

                                     COUNT I

  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                              15 U.S.C. § 1692 et seq.

       35.   Plaintiff incorporates by reference paragraphs 1 through 34 as though

fully stated herein.

Violations of 15 U.SC. § 1692e and its subparts

       36.   15 U.S.C. §•1692e specifically prohibits the use of any false, deceptive,

or misleading representations or means in connection with the collection of any debt.

       37.   The use of “or” in § 1692e means a representation violates the FDCPA

if it is false or deceptive or misleading. Bourff v. Rubin Lublin, LLC, 674 F.3d 1238,

1241 (11th Cir. 2012).

                                          7
      Case 1:20-cv-03895-AT-CCB Document 1 Filed 09/21/20 Page 8 of 12




      38.    The standard in determining the nature of any such representation is

that of the “least sophisticated consumer.” Its purpose is to protect "naive

consumers" with a minimal understanding of personal finance and debt

collection. LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1194 (11th Cir. 2010).

      39.    Moreover, the least sophisticated consumer is not to be held to the same

standard as a reasonably prudent consumer. The least sophisticated consumer,

though not unreasonable, is "ignorant" and "unthinking," "gullible," and of "below-

average sophistication or intelligence," Pinson v. JPMorgan Chase Bank, Nat'l

Ass'n, No. 16-17107, 2019 U.S. App. LEXIS 33662, at 12-13 (11th Cir. Nov. 12,

2019), quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993)

      40.    A false representation in connection with the collection of a debt is

sufficient to violate the FDCPA, even if it is not alleged or proven to be misleading

or deceptive.

      41.    Defendant’s statement that the account would not be deleted from

Plaintiff’s credit report was a false, deceptive, and misleading communication made

attempting to collect a debt.

      42.    Defendant’s statements were misleading about how long the account

could stay on Plaintiff’s credit report and was also a threat to leave the account on

Plaintiff’s credit report for longer than such period as allowed by law.

                                          8
      Case 1:20-cv-03895-AT-CCB Document 1 Filed 09/21/20 Page 9 of 12




      43.    Defendant’s communications were in violation of 15 U.S.C. §§ 1692e,

e(2)(A), e(5), e(8), and e(10) among others.

      44.    As a result of Defendant’s violations of the FDCPA, Defendant is liable

to Plaintiffs for actual damages as described herein, statutory damages in the amount

of $1,000.00, costs of this action and reasonable attorney’s fees as determined by the

Court as mandated by 15 U.S.C. § 1692k.

                                     COUNT II

  VIOLATIONS OF THE GEORGIA FAIR BUSINESS PRACTICES ACT

                           O.C.G.A. § 10-1-390, et seq.

      45.    Plaintiff incorporates by reference paragraphs 1 through 44 as though

fully stated herein.

      46.    O.C.G.A. § 10-1-390 et seq. is commonly known as the "Fair Business

Practices Act of 1975" (the “GFBPA”).

      47.    The purpose of the GFBPA, is to protect consumers from unfair and/or

deceptive practices in the conduct of any trade or commerce in part or wholly in the

state. O.C.G.A. § 10-1-391.

      48.    O.C.G.A. § 10-1-391 directs that the GFPBA is to be interpreted and

applied liberally and in harmony with the Federal Trade Commission Act, 15 U.S.C.

§ 45(a)(1), which implements the FDCPA.

                                          9
      Case 1:20-cv-03895-AT-CCB Document 1 Filed 09/21/20 Page 10 of 12




      49.    O.C.G.A. § 10-1-393(a) of the GFBPA broadly prohibits unfair and/or

deceptive business practices.

      50.    Defendant intentionally engaged in unfair and deceptive business

practices, as set forth herein, in an effort to collect a consumer debt.

      51.    Defendant’s conduct has implications for the consuming public in

general.

      52.    Defendant’s conduct negatively impacts the consumer marketplace.

      53.    Collecting a debt incurred during a consumer transaction could harm

the general consuming public if conducted via deceptive acts or practices and clearly

falls within the parameters of the GFBPA. Thus, a violation of the FDCPA

constitutes a violation of the GFBPA. See 1st Nationwide Collection Agency, Inc. v.

Werner, 288 Ga. App. 457, 459 (2007).

      54.    Upon information and belief, Defendant does not maintain a place of

business in Georgia and has no assets in Georgia, thus relieving Plaintiffs of the

Notice and Demand requirements of O.C.G.A. § 10-1-399(b).

      55.    As a result of Defendant’s violations of O.C.G.A. § 10-1-393(a),

Plaintiff is entitled to recover general damages pursuant to O.C.G.A. § 10-1-399(a).




                                          10
       Case 1:20-cv-03895-AT-CCB Document 1 Filed 09/21/20 Page 11 of 12




       56.      As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover exemplary damages pursuant to O.C.G.A. §

10-1-399(a).

       57.      As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover treble damages pursuant to O.C.G.A. § 10-1-

399(c).

       58.      Plaintiff is entitled to recover reasonable attorney’s fees and expenses

of litigation pursuant to O.C.G.A. § 10-1-399(d).

                                        TRIAL BY JURY

       59.      Plaintiff is entitled to and hereby requests a trial by jury.

       WHEREFORE, Plaintiff prays that judgment be entered against Defendant

for:

a.)    Plaintiff’s actual damages;

b.)    Statutory damages pursuant to 15 U.S.C. § 1692k;

c.)    Reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k

d.)    General, exemplary, and treble damages pursuant to O.C.G.A. § 10-1-399(a)

       & (c);

e.)    Reasonable attorney’s fees and costs pursuant to O.C.G.A. § 10-1-399(d);

       and

                                             11
      Case 1:20-cv-03895-AT-CCB Document 1 Filed 09/21/20 Page 12 of 12




f.)   Such other and further relief as may be just and proper.

      Respectfully submitted this 18th day of September, 2020.


                                     BERRY & ASSOCIATES
                                      /s/ Matthew T. Berry
                                      Matthew T. Berry
                                      Georgia Bar No.: 055663
                                      matt@mattberry.com
                                      2751 Buford Highway, Suite 600
                                      Atlanta, GA 30324
                                      Ph. (404) 235-3300
                                      Fax (404) 235-3333

                                      /s/ Chris Armor
                                      Christopher N. Armor
                                      Georgia Bar No. 614061
                                      P.O. Box 451328
                                      Atlanta, GA 31145
                                      Phone 470-990-2568
                                      Fax 404-592-6102
                                      chris.armor@armorlaw.com
                                      Plaintiff’s Attorneys




                                        12
